Kupferman, J. P. (dissenting).
I would affirm.
The majority opinion, while it analyzes the situation in detail, strains to find a distinction (without a real difference) between the positions of the defendant and Dingman. For Dingman to be acquitted and the defendant found guilty is to deliver inconsistent verdicts. If anything, Dingman’s testimony is more in accord with his potential guilt than that of the defendant. Dingman acknowledged knowing the police were following, giving him reason to attempt to dispose of the weapon.
The Trial Judge having heard all of the testimony and having observed the demeanor of the witnesses, was far better able, in a situation such as this, to test the result.
Sandler, Asch and Kassal, JJ., concur with Sullivan, J.; Kupferman, J. P., dissents in a separate opinion.
Order, Supreme Court, New York County, entered on April 23, 1984, reversed, on the law, the motion to dismiss the indictment denied, the verdict reinstated and the matter remanded to Trial Term for further proceedings.